DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification. 
Drawings
The drawing(s) filed on 09/10/2019 are accepted by the Examiner.
Status of Claims
Claims 1-10 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image selection receiving unit that receives” in claim(s) 1, 2, 4 and 6-8.
“a change receiving unit that receives a change” in claim(s) 1, 2, 4 and 6.
“a control unit that controls” in claim(s) 1-6 and 8. 
“image selection receiving means for receiving” in claim(s) 10.
“change receiving means for receiving a change” in claim(s) 10.
“control means for controlling” in claim(s) 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 2, 4 and 6-8: ‘an image selection receiving unit that receives’ corresponds to Fig. 3 – element 31. The image selection receiving section 31 receives 
(b)	Claim(s) 1, 2, 4 and 6: ‘a change receiving unit that receives a change’ corresponds to Fig. 3 – element 32. The change receiving section 32 receives a change in setting related to output for printing a photograph selected via the image selection receiving section 31 in a state in which a preview of one specific photograph is displayed on the basis of control by the control section 30. The change receiving section 32 also receives a change in setting related to output for printing a selected photograph in accordance with the number of photographs selected using the image selection receiving section 31 on the basis of control by the control section 30, Applicant Pub ¶ [0037 and 0038].
(c)	Claim(s) 1, 6, and 8: ‘a control unit that controls’ corresponds to Fig. 3 – element 30. The control section 30 performs control so as to display a selected photograph on the operation screen in the case where the image selection receiving section 32 receives selection of the photograph. The control section 30 also performs control such that, in the case where selection of one or a plurality of photographs is received by the image selection receiving section 31, the display section 34 displays a preview of one specific photograph selected from the one or plurality of photographs in a state in which selection of the one or plurality of photographs is received, Applicant Pub ¶ [0035 and 0036].
(d)	Claim(s) 10: ‘image selection receiving means for receiving’ corresponds to Fig. 3 – element 31. The image selection receiving section 31 receives selection of a 
(e)	Claim(s) 10: ‘change receiving means for receiving a change’ corresponds to Fig. 3 – element 32. The change receiving section 32 receives a change in setting related to output for printing a photograph selected via the image selection receiving section 31 in a state in which a preview of one specific photograph is displayed on the basis of control by the control section 30. The change receiving section 32 also receives a change in setting related to output for printing a selected photograph in accordance with the number of photographs selected using the image selection receiving section 31 on the basis of control by the control section 30, Applicant Pub ¶ [0037 and 0038].
(f)	Claim(s) 10: ‘a control means for controlling’ corresponds to Fig. 3 – element 30. The control section 30 performs control so as to display a selected photograph on the operation screen in the case where the image selection receiving section 32 receives selection of the photograph. The control section 30 also performs control such that, in the case where selection of one or a plurality of photographs is received by the image selection receiving section 31, the display section 34 displays a preview of one specific photograph selected from the one or plurality of photographs in a state in which selection of the one or plurality of photographs is received, Applicant Pub ¶ [0035 and 0036].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001454 A1 Ito et al. (hereinafter referred to as “Ito”) in view of US 2011/0013203 A1 Grosz et al. (hereinafter referred to as “Grosz”).
With respect to claim 1, Ito discloses an information processing apparatus (Fig. 1 – element 200 terminal apparatus) comprising: 
an image selection receiving unit that receives selection of an image to be registered in a system that executes an image output process (Para [0064]; Fig. 8 – wherein an image print screen to which transition is made in response to the photograph printing screen transition button 701 being pressed. On the screen, a list of thumbnails of image files stored in the image memory 220 is displayed. By the user selecting a desired image and pressing a print button 802, the selected image is printed); 
a change receiving unit that receives a change in setting related to output of the image which is selected via the image selection receiving unit (Para [0067]; Fig. 10 – wherein a print settings screen, and transition is made to this screen in response to the print button 802 being pressed on the image print screen or the document print screen. The print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen, and a printing apparatus name display area 1002 for displaying the name of the printing apparatus with which printing is to be performed. The screen shown in FIG. 10 further includes a sheet settings display area 1003 for displaying the current sheet settings such as the sheet size and the sheet type); and 
a control unit that controls the change receiving unit such that (Para [0046]; Fig. 4 – wherein the CPU 211 can receive instructions from the user via the operation unit 204 and display various types of menus, images and the like on the display unit 203 by controlling an operation unit control circuit 218), in a case where only one image is selected using the image selection receiving unit (Fig. 10 – wherein the print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen {Interpretation: selecting a single image from a plurality of image}), the change receiving unit receives the change in setting related to output of the selected image (Para [0067]; Fig. 10 – wherein a print settings screen, and transition is made to this screen in response to the print button 802 being pressed on the image print screen or the document print screen. The print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen, and a printing apparatus name display area 1002 for displaying the name of the printing apparatus with which printing is to be performed. The screen shown in FIG. 10 further includes a sheet settings display area 1003 for displaying the current sheet settings such as the sheet size and the sheet type).
However, Ito fails to explicitly disclose such that, in a case where a plurality of images are selected using the image selection receiving unit, the change receiving unit does not receive the change in setting related to output of the plurality of selected images.
(Para [0120-0122] selecting a plurality of images), the change receiving unit does not receive the change in setting related to output of the plurality of selected images (Para [0123-0126 and 0276]; wherein the algorithm orders the sizes by the limiting dimension, which is ascending order. Beginning with the first and second sizes, the algorithm compares the sizes on their limiting dimension with the size of the photo slot on its limiting dimension. If the size of the display slot is bigger than the second size, then the algorithm continues on to the next size grouping, the second and third sizes. The algorithm continues until one of two sizes is greater than the size of the display slot. At this point, the algorithm will intelligently choose which size to display … The algorithms used to adjust content for dimensional printing rely on a series of pre-defined rules that govern what items may be dimensionally printed and how items are analyzed for "best fit" dimensional printing. In one embodiment, the subsystem parses a selected item and then suggests or recommends a style and depth of dimensional printing for an item like a photo for example).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ito to apply such that, in a case where a plurality of images are selected using the image selection receiving unit, the change receiving unit does not receive the change in setting related to output of the plurality of selected images as taught by Grosz since doing so would have predictably and advantageously allows to provide a more (see at least Grosz, Para [0009-0017]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Ito discloses wherein the control unit performs control such that, in a state in which selection of a plurality of images is received by the image selection receiving unit (Para [0064]; Fig. 8 – wherein an image print screen to which transition is made in response to the photograph printing screen transition button 701 being pressed. On the screen, a list of thumbnails of image files stored in the image memory 220 is displayed. By the user selecting a desired image and pressing a print button 802, the selected image is printed), one specific image selected from the plurality of images is displayed to be larger than other images on the display section (Para [0067]; Fig. 10 – wherein a print settings screen, and transition is made to this screen in response to the print button 802 being pressed on the image print screen or the document print screen. The print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen).
With respect to claim 9, (drawn to a computer-readable program) the proposed combination of Ito in view of Grosz, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 9, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9. Further Ito disclose a non-transitory computer readable medium storing a program causing a computer to (Para [0103]; wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions).
With respect to claim 10, (drawn to a device) the proposed combination of Ito in view of Grosz, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 10, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 10.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001454 A1 Ito et al. (hereinafter referred to as “Ito”) in view of US 2011/0013203 A1 Grosz et al. (hereinafter referred to as “Grosz”) as applied to claim 1 above, and further in view of US 2012/0236357 A1 Cech et al. (hereinafter referred to as “Cech”).
With respect to claim 2, which claim 1 is incorporated, Ito disclose after the change in setting related to image output is received by the change receiving unit (Para [0067]; Fig. 10 – wherein a print settings screen, and transition is made to this screen in response to the print button 802 being pressed on the image print screen or the document print screen. The print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen, and a printing apparatus name display area 1002 for displaying the name of the printing apparatus with which printing is to be performed. The screen shown in FIG. 10 further includes a sheet settings display area 1003 for displaying the current sheet settings such as the sheet size and the sheet type) in a state in which only one image is selected using the image selection receiving unit (Fig. 10 – wherein the print settings screen includes a thumbnail display area 1001 for displaying an image selected on the image print screen {Interpretation: selecting a single image from a plurality of image}), and the control unit performs control such that a display section to display (Para [0046]; wherein the CPU 211 can receive instructions from the user via the operation unit 204 and display various types of menus, images and the like on the display unit 203 by controlling an operation unit control circuit 218)
However, Ito fails to explicitly discloses wherein, in a case where selection of the plurality of images is received by the image selection receiving unit, displaying a warning that the setting related to image output which has been changed via the change receiving unit is returned to an initial state before the change.
However, Grosz, working in the same field of endeavor, recognizes this problem and teaches wherein, in a case where selection of the plurality of images is received by the image selection receiving unit (Para [0120-0122] selecting a plurality of images), the change receiving unit does not receive the change in setting related to output of the plurality of selected images (Para [0123-0126 and 0276]; wherein the algorithm orders the sizes by the limiting dimension, which is ascending order. Beginning with the first and second sizes, the algorithm compares the sizes on their limiting dimension with the size of the photo slot on its limiting dimension. If the size of the display slot is bigger than the second size, then the algorithm continues on to the next size grouping, the second and third sizes. The algorithm continues until one of two sizes is greater than the size of the display slot. At this point, the algorithm will intelligently choose which size to display … The algorithms used to adjust content for dimensional printing rely on a series of pre-defined rules that govern what items may be dimensionally printed and how items are analyzed for "best fit" dimensional printing. In one embodiment, the subsystem parses a selected item and then suggests or recommends a style and depth of dimensional printing for an item like a photo for example).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ito to apply selection of the plurality of images is received by the image selection receiving unit as taught by Grosz since doing so would have predictably and advantageously allows to provide a more efficient and flexible user experience but in a manner that would not create errors or more inefficiency (see at least Grosz, Para [0009-0017]).  
However, neither Ito nor Grosz appears to explicitly disclose displaying a warning that the setting related to image output which has been changed via the change receiving unit is returned to an initial state before the change.
However, Cech, working in the same field of endeavor, recognizes this problem and teaches displaying a warning that the setting related to image output which has been changed via the change receiving unit is returned to an initial state before the change (Para [0027-0029]; Fig. 5 – wherein The prompt allows the user to print a print job in its current state or to enable various formatting fixes. As to the latter, each of the formatting fixes includes a user modifiable yes/no attribute next to it indicating whether a particular formatting fix is enabled or disabled. Enabling or disabling a formatting fix consequently shows the change in a price attribute of the document. When the user receives the prompt and starts enabling the various formatting fixes, they typically see the price go up or down).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ito in view of Grosz to display a warning that the setting related to image output which has been changed via the change receiving unit is returned to an initial state before the change as taught by Cech since doing so would have predictably and advantageously allows to provide cost savings to those that implement them. Such savings comes from minimizing wasted print jobs, color print impressions, and total print impressions. Further, the print agents described herein increase user satisfaction and save the users time. Such benefits follow since printed output more frequently matches user intentions, manual formatting of documents is reduced, and reprinting is avoided (see at least Cech, Para [0045]).  
With respect to claim 3, which claim 2 is incorporated, neither Ito nor Grosz appears to explicitly disclose wherein the control unit performs control such that the display section continuously displays the warning that the setting related to image output which has been changed is returned to the initial state before the change until a user performs an operation.
However, Cech, working in the same field of endeavor, recognizes this problem and teaches the display section continuously displays the warning that the setting related to image output which has been changed is returned to the initial state before the change until a user performs an operation (Para [0027-0029]; Fig. 5; wherein the prompt screen continually displayed until a user performs an operation such as a user modifiable yes/no attribute next to it indicating whether a particular formatting fix is enabled or disabled).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ito in view of Grosz to continuously displays the warning that the setting related to image output which has been changed is returned to the initial state before the change until a user performs an operation as taught by Cech since doing so would have predictably and advantageously allows to provide cost savings to those that implement them. Such savings comes from minimizing wasted print jobs, color print impressions, and total print impressions. Further, the print agents described herein increase user satisfaction and save the users time. Such benefits follow since printed output more frequently matches user intentions, manual formatting of documents is reduced, and reprinting is avoided (see at least Cech, Para [0045]).  
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein, in a case where a plurality of images are selected using the image selection receiving unit, the control unit performs control such that a display section 
In regard to claim 5, claims 5 depends on objected claim 4. Therefore, by virtue of their dependency, claim 5 is also indicated as objected subject matter. 
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the control unit controls the change receiving unit such that, even in a case where a plurality of images are selected using the image selection receiving unit, the change receiving unit receives the change in setting related to output of the plurality of selected images in a case where a certain condition is met.”
In regard to claim 7, claims 7 depends on objected claim 6. Therefore, by virtue of their dependency, claim 7 is also indicated as objected subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogino (2020/0213455) disclose an image forming apparatus that can be connected to a messaging service that displays a message in a chronological order in timeline includes: an acquisition device that acquires an image displayed in the timeline; and a printer that prints the image acquired.
Shiratori (2021/0250447) disclose an image processing apparatus includes a selector and an instructor. The selector selects an image. The instructor provides an instruction if an aspect ratio of the selected image exceeds a maximum ratio of a range of predetermined aspect ratios. The instruction is an 
Ebuchi (2011/0141492) disclose a UI driver determines an output region corresponding to an output paper size in a display region of the printer driver UI, and if a length of at least one side of the output region is longer than a corresponding side of an original image, performs cropping of the original image such that a removed portion of a distribution region of a main object in the original image is at the minimum after enlarging the original image, and if a length of each side of the output region is shorter than or equal to a corresponding side of the original image and not longer than a corresponding side of the distribution region of the main object, performs cropping of the original image such that a removed portion of the distribution region of the main object is at the minimum after reducing the original image.
Tsuji et al. (2018/0364954) disclose an image forming apparatus. A reception unit receives a change of a printing setting for each page in a case where, in a printing setting is designated for printing data that is made up of a plurality of pages, a page on which printing processing is impossible to perform is 
Iwashita (2018/0307448) disclose an image processing apparatus including a display controller that performs comparison in a case where image information in an unsupported format is received, an external server performs conversion of the unsupported format of the image information to a supported format, and an image is formed. The comparison is performed between a piece of print settings information before the conversion and a piece of print settings information after the conversion. The display controller displays at least one of a preview screen and a message indicating redundancy if there is the redundancy in the pieces of print settings information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672